DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “a nominal-mode processing chain” and “degraded-mode processing chain”.  These “processing chain” limitations are described as further including “corrector” and “converter” elements which receive numerical data inputs and consequently determine “setpoint” values.  This renders the claim indefinite, as it is unclear if these limitations are meant to be physical “hardware” elements contained within the “control system” or if they are “algorithms/software” implemented by the control system (100).  The instant disclosure (Specification pg. 14, ln. 1-8) states: 
“The control system 100 can have a purely hardware architecture, or a software  architecture capable of executing a computer program. This is, for example, a field programmable gate array (FPGA), a processor, a microprocessor, or a microcontroller. Moreover, the functional configuration of the elements of the control system 100 in no way limits the hardware configuration of these elements. Thus, by way of example, two elements presented as being distinct can in practice be formed by the same electrical or electronic component, or the functions thereof which are executed by the same processor.”
If the “control system” is interpreted as a “software architecture” as suggested by the Specification (Id.), the “processing chain” limitations would be construed as software elements in said “software architecture”, and consequently the recited elements of the “processing chains”, “correctors”, “converters”, and “mode management module” would all encompass non-tangible elements, amounting to software/instructions recited without a tangible non-transitory computer-readable medium having said software/instructions stored therein and a processor to execute said software (note, that claiming computer programs and software disembodied from a physical storage medium could be considered non-statutory subject matter under 35 U.S.C. 101).  Using the terminology “processing chain” is vague and unclear, in light of the Specification, as to what the claimed subject matter is intended to encompass (i.e. hardware or software?).  If the claimed limitations are intended to be read as part of a software architecture, it is suggested that the claim language be revised to incorporate into the “control system” a tangible non-transitory computer-readable medium storing the claimed software architecture thereon, and a processor  configured to execute the software architecture.  If the claimed limitations are intended as a hardware architecture, it is suggested the claim language be revised to state the “control system” comprises a “hardware architecture” that includes and is configured to execute the recited “processing chain” limitations.
Claims 2-8 are rejected for the same reasons as claim 1.

Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 9, the closest prior art of record fails to teach or suggest in combination with other claimed limitations, a control method for an aircraft turbine engine, including in the absence of failure of the position sensor, determining a fuel mass flow rate setpoint depending on the rotational 20speed setpoint and the rotational speed measurement, converting the fuel mass flow rate setpoint into a position setpoint, determining a nominal-mode control electric current depending on the position setpoint and the position measurement, and 25 delivering, to the actuator of the fuel metering valve, the nominal-mode control electric current; and in the case of a failure of the position sensor, determining a degraded-mode control electric current depending on the rotational speed setpoint and the rotational speed measurement30, and delivering, to the actuator of the fuel metering valve, the degraded-mode control electric current.
Claims 1-8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various control systems for a fuel metering valve with a position sensor and error/failure modes.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741